DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 6/23/22.
Claims 1-20 are presented for examination.

Response to Arguments


Applicant's arguments filed 6/23/22 with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. Applicant arguments related to general allegation are not addressed and examiner is requesting to review 103 rejection section for the general allegation.

Examiner’s Note: Claims may be allowable if claim 10 is amended to include detailed description of the system added from applicant specification PGPUB [0030-0032] and Fig. 2. A new search will be required based on claim language. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, 12-13 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No. 20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Lemberger (U.S. Pub. No. 20170289450 A1) and Siann (U.S. Pub. No. 20130147962 A1).

Regarding to claim 6 and 10:

10. Nicholson teach a system for monitoring parking, comprising: (Nicholson [0026] the data API (automatic programming interface) may provide real-time data in computer format to software which needs it. For example, the goal may be to provide data through the API to an application which gives real-time traffic and car parking data)
(a) an image capture device having: (i) an imaging device; (Nicholson [0022] FIG. 1 a system 100 is shown. A road 102 has a number of street lights 104, 106. The street lights each carry a traffic monitoring system 108 including a camera or image capture unit 110. Ideally the camera is a video camera which can capture traffic movement in the vicinity in real time. [0041] data is provided at pixel-level from the camera, which is downscaled to a high-level understanding of a still image)
(ii) | microprocessor operably coupled to the imaging device; (Nicholson [0023] FIG. 2-3 shows a block diagram of the traffic monitoring system 108 and the camera 110. Each traffic monitoring system 108 may include a camera 110, a video image processing unit 112, a processor 114, a memory 116, a communications unit 118, an enclosure 120, a transmitter 122 and a battery or other power source 124)
and to produce about 3 watts (W) to about 10 W; and (Nicholson Fig. 3 202 is 5-10W power source which can come from [0024] a solar panel (not shown) may be used to recharge the battery and thereby extend the use time)
(b) a remote computer system coupled to a computer network and having a processor configured to: (Nicholson [0023] FIG. 2-3 shows a block diagram of the traffic monitoring system 108 and the camera 110. Each traffic monitoring system 108 may include a camera 110, a video image processing unit 112, a processor 114, a memory 116, a communications unit 118, an enclosure 120, a transmitter 122 and a battery or other power source 124)
(iii) determine an availability of parking in an area associated with the image capture device; (Nicholson [0007] an intelligent camera platform for monitoring flows of pedestrians and vehicles around spaces has been proposed. This platform can be used to understand the movement of pedestrians in shopping centres or rail environments; parking space occupancy by bicycles or cars)

Nicholson do not explicitly teach (iii) a transmitter operably coupled to the microprocessor configured to transmit one or more still images; and 
(iv) a solar panel configured to be a sole source of electricity for the image capture device (i) collect the one or more still images transmitted from the transmitter; (ii) identify vehicles in the one or more still images; and wherein the image capture device is configured to operate in a high-power mode when transmitting the one or more still images via the computer network and a low power mode when not transmitting the one or more still images via the computer network, and wherein the low power mode is at a lower power consumption rate than the high-power mode.

However Borel teach (iii) a transmitter operably coupled to the microprocessor configured to transmit one or more still images; and (Borel [0025] the remote server tags the received still images as having no motion. The remote server filters (316) the received video. The filtering is designed to eliminate video motion that is not of interest)
 (i) collect the one or more still images transmitted from the transmitter; (Borel [0025] the remote server tags the received still images as having no motion. The remote server filters (316) the received video. The filtering is designed to eliminate video motion that is not of interest)
(ii) identify vehicles in the one or more still images; and (Borel [0004] U.S. Pat. No. 6,069,655. Pub. No. 2004-0027242 also describes detecting humans, and other objects. “Examples include vehicles, animals, plant growth (e.g., a system that detects when it is time to trim hedges))

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel in video/camera technology. One would be motivated to do so, to incorporate the identify vehicles in the still images. The functionality will improve user experience by providing object recognition and/or occupancy estimation with predictable results.

The combination of Nicholson and Borel do not explicitly teach (iv) a solar panel configured to be a sole source of electricity for the image capture device, 
wherein the image capture device is configured to operate in a high-power mode when transmitting the one or more still images via the computer network and a low power mode when not transmitting the one or more still images via the computer network, and wherein the low power mode is at a lower power consumption rate than the high-power mode.

However Lemberger teach wherein the image capture device is configured to operate in a high-power mode when transmitting the one or more still images via the computer network and a low power mode when not transmitting the one or more still images via the computer network, (Lemberger [0226] FIG. 57 the backend server 1030 may transmit the power-up command signal 1114 to the second cameras 1011, 1013, 1021 at a time T.sub.2. Upon receiving the power-up command signal, the second camera(s) 1011, 1013, 1021 may power up from a low-power state and capture second image data 1090, as described above. At a time T.sub.3, the second camera(s) 1011, 1013, 1021 may transmit the second image data 1090 to the backend server 1030 using the communication module 1076) and wherein the low power mode is at a lower power consumption rate than the high-power mode. (Lemberger [0197] the functionality of A/V recording and communication devices may be enhanced by using any report of a crime from any source to power up one or more cameras to capture image and/or audio data. Moreover, the present embodiments improve upon and solve the problem of resource management by using a power-up command signal to configure the one or more cameras to switch from a low-power state to a powered-on state, thereby, conserving power. [0213] FIG. 50 the camera application 1059 may configure the processor 1053 to maintain the first camera 1041 in a low-power state and power-up upon receiving a power-up command signal 1114, as further described below)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel and Lemberger in video/camera technology. One would be motivated to do so, to incorporate wherein the image capture device is configured to operate in a high-power mode when transmitting the one or more still images via the computer network and a low power mode when not transmitting the one or more still images via the computer network. The functionality will improve power efficiency.

The combination of Nicholson, Borel and Lemberger do not explicitly teach (iv) a solar panel configured to be a sole source of electricity for the image capture device.

However Siann teach (iv) a solar panel configured to be a sole source of electricity for the image capture device (Siann Fig. 2 [0029] relay station 212 may contain an array of solar panels 218 to generate and supply electricity thus a solar powered solution for remote applications. In other embodiments, a relay station may operate using energy obtained by through solar, wind, thermal or other environmentally obtained energy sources enabling the relay station to function without the need of a power cable)

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel, Lemberger and Siann in video/camera technology. One would be motivated to do so, to incorporate a solar panel configured to be a sole source of electricity for the image capture device. The functionality will improve cost of the system installation by not requiring the need to bring power cables in remote installations.

Regarding to claim 1:

Claim 1 is rejected for the same reason as claim 10 which also has following additional limitation and Nicholson do not explicitly teach cause the camera to intermittently capture still images based on the current time interval.

However Borel teach cause the camera to intermittently capture still images based on the current time interval (Borel [0002] a summary can, for example, provide a series of still images from each video, to give the user a sense of whether the motion is worth viewing. [0022] FIG. 3 is a flowchart illustrating the basic steps performed in the camera and the server according to an embodiment of the invention. The steps above dotted line 300 are performed in the camera 100, while the steps below the dotted line are performed in the server 204. When there is no significant motion detected, the camera periodically captures a short video (e.g., 4 seconds) or a still image, such as every 8 minutes (302))

Regarding to claim 2 and 16:

2. Nicholson teach the device of claim 1, wherein the solar panel is configured to produce about 3 watts (W) to about 10 W. (Nicholson Fig. 3 202 is 5-10W power source which can come from [0024] a solar panel (not shown) may be used to recharge the battery and thereby extend the use time)

Regarding to claim 4, 8 and 12:

4. Nicholson teach the device of claim 1, further comprising a housing sized to enclose the camera, the microprocessor, and the transmitter. (Nicholson [0023] FIG. 2 shows a block diagram of the traffic monitoring system 108 and the camera 110. Each traffic monitoring system 108 may include a camera 110, a video image processing unit 112, a processor 114, a memory 116, a communications unit 118, an enclosure 120, a transmitter 122 and a battery or other power source 124)

Regarding to claim 5, 9 and 13:

5. Nicholson teach the device of claim 4, further comprising a mounting device configured to couple the housing to a structure. (Nicholson [0022] FIG. 1. Claim 6: wherein the image capture unit and the processor are on the same device mounted on powered street furniture)

Regarding to claim 17:

17. Nicholson teach the system of claim 10, further comprising an application programming interface configured to transmit parking data to cities, parking enforcement vendors, parking apps, and wayfinding solutions. (Nicholson [0026] The data API (automatic programming interface) may provide real-time data in computer format to software which needs it. For example, the goal may be to provide data through the API to an application which gives real-time traffic and car parking data. The API could also give real-time traffic data to feed in to transport models [parking apps]. This includes data API 206; post-processing for automated reporting and real-time alerts 208, and system logging for maintenance and monitoring 210. [0025] FIGS. 3, 4 and 5 the results of the post processing may be communicated with a front end interface 212. [0041] Data is provided at pixel-level from the camera, which is downscaled to a high-level understanding of a still image by the neural network, generating object-level data. Subsequently, this high-level understanding by the neural network is further downscaled by combination with subsequent frames to generate an object-level understanding of sequential object movements through observing sequential still images (i.e. video) by the computer vision algorithms. The object-level understanding is sent to the API and shared more broadly [parking apps]. The data may be sent via 3G or Wi-Fi 330. The transformation into real space or location co-ordinates may use prior knowledge 332 before a final version is stored in the database. [0040] the data can then be displayed to different front-ends 334 to display different parts of data to clients and API to give live data information on the traffic. The same algorithm will applicable to transmit to cities, parking enforcement vendors, and wayfinding solutions because [0051] the use of artificial Intelligence, with leading microprocessors, with Internet of Things concepts, and big data processing techniques have enabled this novel approach)

Regarding to claim 18:

18. Nicholson teach the device of claim 1, Nicholson do not explicitly teach wherein the camera comprises an electronic image sensor selected from the group consisting of a charge-coupled device and an active-pixel sensor. 

However Borel teach wherein the camera comprises an electronic image sensor selected from the group consisting of a charge-coupled device and an active-pixel sensor. (Borel [0088] episode capture device is therefore a device that is capable of recording an event, and the data obtained may be used appropriately to create a summary. Typical episode capture devices include image capture devices (cameras, in the visible, infrared or ultraviolet spectra) that may be digital (including CCD [charge-coupled device] and CMOS devices). Please see MPEP 2117 Markush Claims)

Regarding to claim 19:

19. Nicholson teach the device of claim 1, Nicholson do not explicitly teach wherein the camera comprises a plurality of cameras, and wherein the microprocessor is further configured to cause the plurality of cameras to intermittently capture still images. 

However Borel teach wherein the camera comprises a plurality of cameras, (Borel Multiple Cameras, Split View Display [0041] FIG. 6 is a diagram illustrating a split user interface display for multiple webcams according to an embodiment of the invention. Display 602 is the main, large display showing the living room webcam. Display 604 shows a play room webcam and display 606 shows a study webcam) and wherein the microprocessor is further configured to cause the plurality of cameras to intermittently capture still images. (Borel Fig. 1 -106 [0002] a summary can, for example, provide a series of still images from each video, to give the user a sense of whether the motion is worth viewing. [0022] FIG. 3 is a flowchart illustrating the basic steps performed in the camera and the server according to an embodiment of the invention. The steps above dotted line 300 are performed in the camera 100, while the steps below the dotted line are performed in the server 204. When there is no significant motion detected, the camera periodically captures a short video (e.g., 4 seconds) or a still image, such as every 8 minutes (302))

Regarding to claim 20:

20. Nicholson teach the device of claim 1, wherein the local activity information comprise data selected from the group consisting of high traffic data, high parking turnover data, rush hour data, low traffic data, low parking turnover data, working hours data, local event data, sporting event data, and schedule change data. (Nicholson [0026] The data API (automatic programming interface) may provide real-time data in computer format to software which needs it. For example, the goal may be to provide data through the API to an application which gives real-time traffic and car parking data. The API could also give real-time traffic data to feed in to transport models. Please see MPEP 2117 Markush Claims)

Claims 3, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Lemberger (U.S. Pub. No. 20170289450 A1), Siann (U.S. Pub. No. 20130147962 A1) and Brown (U.S. Pub. No. 20170023612 A1).

Regarding to claim 3, 7 and 11:

3. Nicholson teach the device of claim 1, Nicholson do not explicitly teach wherein solar panel includes a surface area for collecting light of less than about 15 square inches (“in”).

However Brown teach wherein solar panel includes a surface area for collecting light of less than about 15 square inches (“in””). (Brown [0025] FIGS. 1, 5, and 9 solar panel 310 may have a rectangular shape that may be three inches by three inches (3″×3″) or a circular shape with a diameter of 2 inches (2″). Additionally, in an embodiment of the present disclosure, solar panel 310 may extend the lifetime of batteries 170 (FIG. 12) that may be mounted in the meter box)

The motivation for combining Nicholson, Borel, Lemberger and Siann as set forth in claim 1 is equally applicable to claim 3. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel, Lemberger, Siann and Brown in video/camera technology. One would be motivated to do so, to incorporate a solar panel having a surface area for collecting light of less than about 15 square inches. The functionality will improve efficiency by providing compact solar panels.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Lemberger (U.S. Pub. No. 20170289450 A1), Siann (U.S. Pub. No. 20130147962 A1) and Nerayoff (U.S. Pub. No. 20170039424 A1).

Regarding to claim 14:

14. Nicholson teach the system of claim 10, Nicholson do not explicitly teach wherein the processor is configured to compare parking data from the image capture device with parking data from other image capture devices.

However Nerayoff teach wherein the processor is configured to compare parking data (Nerayoff  [0005] the second characteristic of the first vehicle is compared to the first characteristic of the first vehicle) from the image capture device with parking data from other image capture devices. (Nerayoff [0029] Identification camera 120 illustrates one of a plurality of such cameras included in system 100. For the convenience of discussion, only a single Identification camera 120 is illustrated in FIG. 1. Identification camera 120 is positioned such that it may capture images of vehicle identifiers, such as, but not limited to, an automobile license plate or a label affixed to a vehicle that provides a vehicle identifier in a format such as, but not limited to, a QR code or a bar code. Images captured by Identification camera 120, such as image 121, are used in conjunction with images captured by one or more destination cameras 125 in order to identify individual vehicles, such as vehicle 130, and record their usage of various destination locations. Examples of destination locations for wheeled motor vehicles include areas designated as appropriate for parking, although possibly subject to various restrictions, such as, but not limited to, parking spots, and areas designated as inappropriate for parking, such as, but not limited to, bus stops, fire lanes, areas around fire hydrants, sidewalks, areas within X feet of an intersection, driveways, islands, medians, bicycle lanes, pedestrian crossings.)

The motivation for combining Nicholson, Borel, Lemberger and Siann as set forth in claim 1 is equally applicable to claim 14. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel, Lemberger, Siann and Nerayoff in video/camera technology. One would be motivated to do so, to incorporate compare parking data from the image capture device with parking data from other image capture devices. The functionality will improve efficiency by providing occupancy information through a camera monitoring.

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson (U.S. Pub. No.  20210279476 A1), in view of Borel (U.S. Pub. No. 20170076156 A1), further in view of Lemberger (U.S. Pub. No. 20170289450 A1), Siann (U.S. Pub. No. 20130147962 A1) and  Xu (U.S. Pub. No. 20200272950 A1).

Regarding to claim 15:

15. Nicholson teach the system of claim 10, Nicholson do not explicitly teach wherein the processor is configured to compare parking data from the image capture device with historical parking data.

However Xu teach wherein the processor is configured to compare parking data from the image capture device with historical parking data. (Xu [0038] the said PC supervisor terminal presents the parking planar graph of the car park and dynamic information of vehicle entry and exit of the car park. The said dynamic information of vehicle entry and exit includes at least the parking space code, the vehicle license plate number, the scheduled parking start/end time, the actual parking start/end time, entry or exit, check-in or check-out of the parking space, type of amendment and time, parking space reallocation and the corresponding parking space state information; The dynamic information of vehicle entry and exit takes time as master axis, with current information ahead of historical information. [0043] The above-mentioned APP supervisor terminal, the APP driver terminal and the APP parking enforcement terminal all collect images/videos by use of camera integrated with the mobile terminal and obtain information for the vehicle license plate number based on image recognition)

The motivation for combining Nicholson, Borel, Lemberger and Siann as set forth in claim 1 is equally applicable to claim 15. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Nicholson, further incorporating Borel, Lemberger, Siann and Xu in video/camera technology. One would be motivated to do so, to incorporate compare parking data from the image capture device with historical parking data. The functionality will improve user experience for space planning when needed.
Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM N NIRJHAR whose telephone number is (571)272-3792.  The examiner can normally be reached on Monday - Friday, 8 am to 5 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482